Title: From George Washington to James Swan, 18 August 1788
From: Washington, George
To: Swan, James

 

Sir,
Mount Vernon August 18th 1788

I have received your favor of the 5th of June from Havre de Grace. The measure you took, in recommending to Mr Cadson the transmission of the Marqs de la Fayette’s letters for Mr Crevecœur through my hands, was very acceptable to me and did not stand in need of an apology.
About the time I was occupied in forwarding the Packet to New York, I had the satisfaction to hear of Mr Warville’s safe arrival in Boston. From the favorable character given of that Gentleman, and the important object which has occasioned his advent. I hope his visit to America may become equally interesting and satisfactory in a personal and national point of view. With sentiments of esteem I am &c.

Go. Washington

